FOR PUBLICATION



ATTORNEYS FOR APPELLANT:                ATTORNEY FOR APPELLEES:

WILLIAM J. KAISER                       MICHAEL H. HAGEDORN
MARGARET M. CHRISTENSEN                 Tell City, Indiana
Bingham Greenebaum Doll, LLP
Indianapolis, Indiana
                                                              Jul 15 2014, 10:17 am


                         IN THE
               COURT OF APPEALS OF INDIANA

IN RE: THE GRANDPARENT VISITATION OF )
C.S.N.:                              )
                                     )
BROOKE NEUHOFF,                      )
                                     )
        Appellant-Respondent,        )
                                     )
               vs.                   )         No. 19A05-1311-MI-542
                                     )
SCOTT A. UBELHOR and                 )
ANGELA S. UBELHOR,                   )
                                     )
        Appellee-Petitioners.        )


                APPEAL FROM THE DUBOIS CIRCUIT COURT
                   The Honorable William E. Weikert, Judge
                       Cause No. 19C01-1302-MI-117


                               July 15, 2014

                       OPINION - FOR PUBLICATION

RILEY, Judge
                                   STATEMENT OF THE CASE

         Appellant-Respondent, Brooke Neuhoff (Mother), appeals the trial court’s Order

awarding visitation with her minor child to the paternal grandparents, Appellees-

Petitioners, Scott A. Ubelhor (Grandfather) and Angela S. Ubelhor (Grandmother)

(collectively, Grandparents).

         We reverse.

                                                ISSUE

         Mother raises one issue on appeal, which we restate as: Whether the trial court erred

in granting Grandparents’ Petition for Grandparent Visitation (Petition).

                            FACTS AND PROCEDURAL HISTORY

         During her junior year of high school, Mother learned that she and her nineteen-

year-old boyfriend, Justin Ubelhor (Father), were expecting a baby. Just eleven weeks

before Mother gave birth, Father committed suicide. On June 8, 2010, by agreement

between Mother and Grandparents, the trial court entered an order establishing Father’s

paternity, and on June 17, 2010, Mother gave birth to a son, C.N. (the Child). Because

Mother was only seventeen years old when the Child was born, her parents (Maternal

Grandparents) were appointed as the Child’s guardians.1 Mother and the Child live in

Maternal Grandparents’ home in Huntingburg, Indiana.

         In August of 2010, Mother returned to school for her senior year, and the Child was

enrolled in daycare. Mother continued her participation in extracurricular activities and



1
    Maternal Grandparents’ guardianship over the Child was terminated on August 20, 2013.

                                                    2
graduated from high school with a grade point average of 3.9 on a 4.0 scale. Thereafter,

she enrolled in the University of Southern Indiana to study accounting. In addition to being

a full-time college student, Mother works for the accounting department of a large

remanufacturing company.

       Following Father’s death, Mother maintained a close relationship with

Grandparents. Grandmother hosted a baby shower for Mother, and she was present during

the Child’s delivery. For nearly the first three years of the Child’s life, Mother made sure

Grandparents were involved in the Child’s baptism, birthday parties, holidays, and other

celebrations. Likewise, Grandparents invited Mother to attend their family events. In

addition to the special occasions, Mother took the Child for visits at Grandparents’ house

almost every Sunday. Although Mother stayed with the Child during the first few months

of his life, as he became older, she would sometimes leave for several hours so that she

could do homework, and Grandparents could enjoy their own time with the Child. The

Child never spent the night with Grandparents.

       Sometime in January of 2013, Grandmother heard a rumor that Mother intended to

terminate Grandparents’ contact with the Child because Mother believed that Grandparents

“were low-life people[]” and “bad influences” who did not “deserve to be around [the

Child].” (Transcript p. 16). When confronted by Grandmother, Mother denied ever

making such statements and informed Grandmother that she “would never do that to

[Grandparents].” (Tr. p. 16). Unwilling to risk the chance that Mother might keep the

Child away from them, and because they wanted to have overnight visits with the Child,

Grandparents filed their Petition on February 22, 2013. For the next several weeks, despite

                                             3
Grandparents’ legal action, Mother continued to take the Child for his Sunday visits with

Grandparents.

       Around this same time, Mother began to notice changes in the Child’s behavior

following his visits with Grandparents, specifically that the Child was crying more, acting

out, and being aggressive. The Child’s last visit with Grandparents occurred on Sunday,

March 17, 2013. When Mother picked the Child up from Grandparents’ house that

afternoon, she became concerned by the Child’s atypical behavior. Mother explained that

the Child

       was crying and hitting and just terrified. . . . He cried for an hour and a half
       straight. He wanted no one to touch him [and] [w]anted nothing to do with
       anyone else. And then I . . . I started praying, and finally, he came up, and
       he said, mama, hold me. And he was shaking and shivering and just seemed
       really scared.

(Tr. pp. 67-68 (last alteration in original)). The next day, the Child had multiple potty-

training accidents at daycare, which was highly unusual for him, and that night, Mother

noticed that the Child had several bruises on his back. At this point, Mother decided to

discontinue the Child’s visitation with Grandparents. As a result, on April 12, 2013,

Grandparents filed an Emergency Petition for Grandparent Visitation, alleging that Mother

had retaliated against their Petition by denying them “all contact with [the Child] despite a

previous parenting time routine and relationship prior to the filing of this case.”

(Appellant’s App. p. 14). The trial court denied Grandparents’ Emergency Petition.

       On August 15, 2013, the trial court conducted an evidentiary hearing on

Grandparents’ Petition. On October 8, 2013, the trial court issued its Order granting

visitation rights to Grandparents. In its findings of fact and conclusions thereon, the trial

                                              4
court concluded that “[i]t is in [the Child’s] best interest that he visit with [Grandparents].”

(Appellant’s App. p. 9). The trial court specified that, following a six-week transition

period consisting of both supervised and unsupervised visits, Grandparents are entitled to

unsupervised visitation time with the Child on alternating Sundays from 10:00AM to

6:00PM. On November 9, 2013, Mother filed a motion to stay the visitation Order pending

the outcome on appeal, which the trial court denied on December 10, 2013.

       Mother appealed, and on April 4, 2014, our court issued a memorandum decision,

wherein we found that the trial court had failed to issue proper findings of fact and

conclusions of law. See In re Grandparent Visitation of C.S.N., No. 19A05–1311–MI–

542, 2014 WL 1356851 (Ind. Ct. App. Apr. 4, 2014). We retained jurisdiction, stayed the

visitation, and instructed the trial court to remit new findings and conclusions within thirty

days. On April 25, 2014, the trial court issued its Revised Order.

                              DISCUSSION AND DECISION

                                    I. Standard of Review

       In either granting or denying a petition for grandparent visitation, the trial court is

obligated to issue specific findings and conclusions in its decree. Ind. Code § 31-17-5-6.

Accordingly, we apply the two-tiered standard of review set forth in Indiana Trial Rule

52(A). First, we must consider whether the evidence supports the findings; second, we

determine whether those findings support the judgment. In re Visitation of M.L.B., 983

N.E.2d 583, 585 (Ind. 2013). We do not reweigh evidence or assess the credibility of

witnesses, and we consider the evidence and all reasonable inferences in favor of the trial

court’s judgment. Megyese v. Woods, 808 N.E.2d 1208, 1213 (Ind. Ct. App. 2004). We

                                               5
will “not set aside the findings or judgment unless clearly erroneous.” Ind. Trial Rule

52(A). Regarding the factual findings, we “defer[] to the trial court’s superior opportunity

‘to judge the credibility of the witnesses.’” In re Visitation of M.L.B., 983 N.E.2d at 585

(quoting K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind. 2009)). We will find the

judgment to be clearly erroneous if “the findings fail to support the judgment” or if “the

trial court applies the wrong legal standard to properly found facts.” Id.

                               II. Grandparent Visitation Act

       The “interest of parents in the care, custody, and control of their children [] is

perhaps the oldest of the fundamental liberty interests recognized by [the Supreme] Court.”

Troxel v. Granville, 530 U.S. 57, 65 (2000). As such, the Fourteenth Amendment

“provides heightened protection against government interference” in the right of parents

“to direct the upbringing of their children.” Id. In contrast, because “grandparents do not

have the legal rights or obligations of parents,” they “do not possess a constitutional liberty

interest in visitation with their grandchildren.” McCune v. Frey, 783 N.E.2d 752, 755 (Ind.

Ct. App. 2003). Rather, decisions about the level of grandparent involvement in the lives

of their grandchildren have historically been a matter of parental discretion. In re Visitation

of M.L.B., 983 N.E.2d at 585.

       Nevertheless, states have recognized “that children should have the opportunity to

benefit from relationships with statutorily specified persons—for example, their

grandparents.” Troxel, 530 U.S. at 64. As a result, the Indiana General Assembly enacted

the Grandparent Visitation Act, which provides that there are limited circumstances under

which “[a] child’s grandparent may seek visitation rights.” I.C. § 31-17-5-1. In the present

                                              6
case, Grandparents were entitled to file their Petition because Father is deceased, as well

as because the Child was born out of wedlock and Father’s paternity was established. See

I.C. § 31-17-5-1.

       A trial court may grant grandparent visitation rights upon a determination that it

would be “in the best interests of the child.” I.C. § 31-17-5-2(a). In its evaluation of a

child’s best interests, a trial court “may consider whether a grandparent has had or has

attempted to have meaningful contact with the child.” I.C. § 31-17-5-2. However, this

consideration “is not the touchstone for determining the child’s best interests.” In re

Visitation of C.L.H., 908 N.E.2d 320, 328 (Ind. Ct. App. 2009). Because “a child’s best

interests do not necessarily override” the “fundamental constitutional right” of natural

parents “to direct their children’s upbringing without undue governmental interference,”

our courts have endeavored to “strik[e] a balance between parental rights and children’s

interests.” In re Visitation of M.L.B., 983 N.E.2d at 586. To this end, our court has

identified four factors that a trial court must consider in its decree granting or denying an

award of grandparent visitation:

       (1) the presumption that a fit parent acts in his or her child’s best interests;
       (2) the special weight that must be given to a fit parent’s decision to deny or
           limit visitation;
       (3) whether the grandparent has established that visitation is in the child’s
           best interests; and
       (4) whether the parent has denied visitation or has simply limited visitation.

McCune, 783 N.E.2d at 757. It was the trial court’s failure to address all four of these

“McCune Factors”—as they have come to be recognized—in its original Order that

necessitated our remand and clarification. See In re Visitation of M.L.B., 983 N.E.2d at


                                              7
586. Having received the trial court’s revised findings and conclusions, we now address

Mother’s claim that, in light of her constitutional rights as a fit parent, the trial court clearly

erred in granting Grandparents’ Petition.

                      A. Fit Parent: Presumption and Special Weight

       In evaluating the first and second McCune Factors, the trial court found, and

Grandparents concede, that Mother is a fit parent. Thus, the trial court acknowledged its

obligation to presume that Mother acted in the Child’s best interests in deciding to

discontinue the Child’s visits with Grandparents. In re Visitation of C.L.H., 908 N.E.2d at

328. “Acting under this presumption, courts must give special weight to a parent’s decision

to deny or limit visitation.” Id. However, the presumption favoring the parent is a

rebuttable one. Hicks v. Larson, 884 N.E.2d 869, 874 (Ind. Ct. App. 2008), trans. denied.

“Grandparents bear the burden of rebutting the presumption that [Mother’s] decision to

deny visitation was made in [the Child’s] best interests.” Id. at 874-75.

       Here, the trial court concluded that Grandparents “have overcome the presumption

that [Mother], as a fit parent, acted in the Child’s best interest when terminating visitation

on March 17, 2013, and by refusing to reinstate visitation during the period March 17,

2013[,] down to and inclusive of August 15, 2013.” (Revised Order p. 10). Mother and

Grandparents now disagree about whether Grandparents presented sufficient evidence to

overcome “the significant burden of proof grandparents must carry to override [parental]

decisions.” In re Visitation of M.L.B., 983 N.E.2d at 587. Mother asserts that the trial court

inappropriately “inserted itself into the decision-making as to [the Child’s] best interests,

despite there being no reason to second guess [her] decisions.” (Appellant’s Br. p. 15).

                                                8
Conversely, Grandparents argue that Mother is merely “seeking to have the evidence

reweighed and considered in a light most favorable to her.” (Appellees’ Br. p. 12).

Because the trial court awarded Grandparents less visitation time than they had under their

prior routine, Grandparents further contend that Mother “can hardly claim that the trial

court is unduly interfering in her fundamental right to [direct the Child’s] upbringing.”

(Appellees’ Br. p. 14).

       During the trial, Mother cited several reasons in support of her decision to cease the

Child’s visits with Grandparents. In addition to the Child’s worrisome behavior following

his last visit with Grandparents, Mother’s other concerns included: Grandfather’s prior

convictions for manufacturing methamphetamine and for domestic battery against

Grandmother; Grandparents’ exhibitions of aggression and hostility, such as Grandfather’s

physical altercations with Father and Grandmother’s screaming match with a stranger in

front of the Child; Grandparents’ use of prescription drugs; and the unrelated individuals

whom Grandmother had permitted to temporarily reside in the house despite their illicit

drug use. While Mother’s decision must be accorded special weight, the trial court is under

no obligation to accept Mother’s proffered explanation for restricting or denying the

visitation “as necessarily true.” Hicks, 884 N.E.2d at 875. Instead, the trial court is charged

with hearing and weighing the evidence and determining whether Mother’s justification

for terminating Grandparents’ visitation is valid. Id.

       Contemplating Mother’s proffered reasons, the trial court “place[d] little, if any,

weight” on Grandfather’s convictions because they “were more than twelve and thirteen

years old by the time of trial.” (Rev. Order pp. 7-8). The trial court also found that

                                              9
Grandparents “have a good relationship”; it is no longer possible for any conflicts to occur

between Grandfather and Father; Grandparents are prescribed medications for diagnosed

medical conditions and follow their physicians’ instructions; and “[t]he transient

individuals have left the home.” (Rev. Order p. 8). Additionally, because Mother had “full

knowledge of all [of these] facts/events” at “the time she approved of, promoted and even

fostered the healthy and meaningful relationship” between the Child and Grandparents, the

trial court gave little credence to Mother’s reasons for ceasing visitation. (Rev. Order p.

9). With respect to the Child’s concerning behavior, the trial court found, in part:

       23.    Despite [Mother’s] concerns, no evidence was produced that [the
              Child] was injured at [Grandparents’] home, no evidence was
              produced that [the Child’s] unusual behavior or accidents at day care
              were the result of events that had occurred during grandparent
              visitation, and no evidence was produced identifying the source of the
              bruises resembling fingerprints discovered the following Monday
              while bathing [the Child] after attending day care. A police report
              was not filed. [The Department of Child Services] was not called.
              [Mother] did not inquire of [Grandparents] if [the Child] had been
              injured at their home.

       ****

       38.    Both experts, the [guardian ad litem] and [Mother’s] therapist, Alice
              Berger [(Berger)], testified that there was no information indicating
              that [the Child] would not be safe with [Grandparents].

       39.    [Mother] did not discuss [the Child’s] unusual conduct with
              [Grandparents] to determine if something had happened during
              visitation on March 17, 2013[,] that was responsible for the conduct.
              [Mother] assumed that something had happened and as a result
              terminated visitation. [Mother’s] decision was based, in part, on
              speculation.

       ****



                                             10
       49.    [Berger’s] testimony that “something happened to change the
              [C]hild’s behavior” cannot be attributed to [Grandparents]. [Berger]
              did not identify a reason for the change in behavior. Attributing the
              change to [Grandparents] is without a factual basis and is based on
              conjecture.

(Rev. Order pp. 6, 9, 11).

       We are mindful of the deference to be accorded to the trial court regarding the

weight of the evidence and assessment of witness credibility. However, by citing Mother’s

failure to prove misconduct by Grandparents, the trial court improperly shifted the burden

to Mother to establish that she acted in accordance with the Child’s best interests.

Furthermore, we find that the failure of the trial court to mention certain evidence in its

findings “shakes our confidence that it actually afforded [Mother] the presumption” and

found that Grandparents presented sufficient evidence to overcome it. Ramsey v. Ramsey,

863 N.E.2d 1232, 1239 (Ind. Ct. App. 2007).

       First, with the exception of an out-of-context statement by Mother’s therapist,

Berger, that there is no reason to believe the Child would be in danger at Grandparents’

house, the trial court omits from its findings the remainder of Berger’s opinion. Berger

testified that Mother noticed a change in the Child’s behavior surrounding the date that

Grandparents filed the Petition, explaining Mother’s concern that the Child cried more and

acted aggressively following visits with Grandparents. Berger agreed that she did not see

any safety problems with the recommendation of the guardian ad litem but noted that she

had never met Grandparents. Because of Grandfather’s past domestic violence, Berger

recommended supervised visits in order to see the interaction between Grandparents and

the Child. Berger also stated that Mother never accused Grandparents of mistreating the

                                            11
Child; rather, “[Mother and Maternal Grandmother] noticed what [the Child] was saying

to them about [Grandparents], and he was also having some difficulty after he left with his

behavior. Things he said. And also having loose stools, etcetera.” (Tr. p. 134). Because

Mother had explained that visitation had always gone very well, but then “suddenly it

didn’t[,]” Berger was concerned that something had interfered to cause such a change in

the Child’s behavior. (Tr. p. 134). As a result, Berger told Mother that, “until she got to

the bottom of it, it might be a good idea” to stop visitation during the pendency of the case.

(Tr. p. 136). Therefore, regardless of whether the evidence proves that Grandparents were

responsible for the Child’s behavior, the undisputed evidence establishes that Mother’s

decision to stop the visitation was based on a rational concern and was made after

consulting with her therapist.

       Second, the trial court’s findings do not reflect a consideration of the reasons

proffered by Grandparents for filing the Petition. During the trial, Grandparents stated that

a primary motivator for filing the Petition was to secure overnight visits with the Child.

According to Grandfather,

       We . . . told [Mother], you know, that we filed [the Petition]. We didn’t want
       the papers just coming through the mail and be a surprise. And, you know,
       we told her we didn’t want no arguments. We didn’t want a fight. We didn’t
       want to drag this stuff out like this. We just wanted to keep him overnight.

(Tr. p. 84). Grandmother expressed a similar sentiment in the following colloquy at trial:

       Q.     You have testified that you’ve been involved in all of these events.
              [Mother] would bring [the Child] to your house on Sundays. And
              even with all of that, you petitioned for grandparent visitation,
              correct?
       A.     Yes.
       Q.     Because you want more time than that?

                                             12
       A.     Yeah, we want overnight stays with him.
       Q.     And that’s the reason why you petitioned for the grandparents’
              visitation?
       A.     That is the reason, and . . . they kept cutting our time shorter with him.
              There was never a set time.

(Tr. p. 34). Our court has previously found that grandparents are not automatically entitled

to “to have the type of visitation they want.” Swartz v. Swartz, 720 N.E.2d 1219, 1222-23

(Ind. Ct. App. 1999). Here, although the trial court did not address this evidence, it is

apparent that Grandparents filed their Petition, in significant part, to override Mother’s

parental decision-making regarding overnight visits.

       Grandmother also testified that one month before filing the Petition, she heard a

rumor from a friend (who had learned it from someone else) that Mother intended to sever

Grandparents’ ties with the Child. The trial court found that

       [Mother] denied the statements and told [Grandmother] that she would never
       do that (even though she had been progressively reducing the amount of time
       [Grandparents] spent with [the Child]). [Mother] was informed that
       [Grandparents] had consulted with an attorney for their protection. [Mother]
       and [Maternal Grandparents] were invited to sit down and discuss the issues
       but they would never speak about it. The instant litigation ensued following
       this conversation and invitation.

(Rev. Order p. 5). We first note that Grandmother actually testified that she invited Mother

and Maternal Grandmother “to sit down and discuss this matter” after she and Grandfather

had filed the Petition. (Tr. p. 17). Despite its condemnation of Mother’s decision to

terminate visitation “based, in part, on speculation[,]” the trial court validated

Grandparents’ decision to sue for visitation rights based on an unverified, distant rumor

and speculation that Mother might decrease their visits with the Child. (Rev. Order p. 9).

As we have repeatedly held, courts cannot “infringe on the fundamental right of parents to

                                              13
make childrearing decisions simply because a state judge believes a ‘better’ decision could

be made.” Crafton v. Gibson, 752 N.E.2d 78, 96 (Ind. Ct. App. 2001) (quoting Troxel, 530

U.S. at 72-73).

       Finally, noticeably absent from the trial court’s findings is a consideration of the

fact that, by filing a lawsuit against Mother, Grandparents contributed to the parties’

discord and certainly did nothing to make Mother feel more comfortable about leaving the

Child alone in their care. See In re Visitation of C.L.H., 908 N.E.2d at 329. The undisputed

evidence reveals that Mother and Grandparents alike sensed the tension and hostility

resulting from the inexplicable decline of their relationship.         Nonetheless, Mother

continued to drive the Child to Grandparents’ house every Sunday, even for several weeks

after Grandparents filed for visitation rights. Acknowledging that the Child exhibited

concerning behavior following his last visit with Grandparents, the trial court found

Mother’s decision to cease visitation was unreasonable because she “assumed” that

Grandparents were the cause without undertaking to investigate the actual reason. (Rev.

Order p. 12). In light of Grandparents’ significant burden to prove Mother’s decision was

contrary to the Child’s best interests, along with the hostile environment, the correlation of

the Child’s unusual behaviors with visitation days, and the lawsuit, we find the trial court

clearly erred as its findings do not indicate that it considered the totality of the

circumstances in determining that Mother’s decision to restrict visitation was

unreasonable.

                           B. Denial or Limitation of Visitation



                                             14
       Regarding its analysis of the fourth McCune Factor, the trial court concluded that

Mother had “unreasonably denied visitation on March 17, 2013, and that the denial

continued through the trial date on August 15, 2013.” (Rev. Order p. 12). According to

Mother, “the record is uncontroverted that [she] had involved [Grandparents] in [the

Child’s] life since his birth without any court order, and that she expressed every intention

of doing so going forward.” (Appellant’s Br. p. 17). Conceding that Mother involved them

in the Child’s life for nearly three years, Grandparents assert that when their relationship

with Mother began deteriorating near the end of 2012, their “[v]isitation times kept getting

cut shorter and shorter.” (Appellees’ Br. p. 13).

       Pursuant to McCune, the trial court must “give some weight to the fact that a parent

has agreed to some visitation.” Megyese, 808 N.E.2d at 1213. This factor is significant

because “once a parent agrees to some visitation, the dispute is no longer over whether the

grandparent will have any access to the child, but instead over how often and how much

visitation will occur.” Crafton, 752 N.E.2d at 97. Where a parent has denied all visitation,

the grandparent must “pursu[e] the right to have a relationship with the child.” Id. Thus,

“the case for judicial intervention” is strengthened. In re Visitation of M.L.B., 983 N.E.2d

at 587. However, where there is merely a “disagreement between parent and grandparent

over how much access is appropriate[,]” judicial intervention is more likely to infringe

upon the parent’s fundamental right. Id.; Crafton, 752 N.E.2d at 97.

       In this case, we find it clear that the trial court accorded no weight to the fact that

Mother permitted Grandparents to have regular contact with the Child for the first three

years of his life and did not suspend the visitation until three weeks after Grandparents

                                             15
filed the Petition. The trial court found that Mother’s denial was unreasonable in light of

a previous “routine [that] involved weekly visits at a minimum”; yet, the trial court failed

to credit Mother for the fact that she initiated and maintained that weekly visitation regime

without the court compelling her to do so. (Rev. Order p. 12). See In re Visitation of

M.L.B., 983 N.E.2d at 587. Even during the trial, Mother did not argue that Grandparents

should be denied all visitation; instead, she asserted her preference that visitation occur

once per month, for four to six hours, with no overnight stays and with supervision.

        As we have stated, there is a significant difference in situations where a

grandparent’s visitation has been merely reduced versus denied entirely. Here, where the

dispute “is not whether [the Child] and [Grandparents] will have a relationship but on

whose terms it will be, there is no need for court intervention into [Mother’s] decisions as

a fit parent.” (Appellant’s Br. p. 17). Accordingly, the trial court’s finding that Mother

denied all contact between the Child and Grandparents is clearly erroneous based on the

substantial evidence that Mother did not restrict Grandparents’ visitation privileges until

after they had filed the Petition. Furthermore, even considering that Mother terminated all

visitation between the filing of the Petition and the trial, the trial court erred by conferring

no weight to Mother’s acknowledgment that the Child should continue to have a

relationship with Grandparents.2 The trial court’s Order/Revised Order awarding visitation

to Grandparents is hereby vacated, and Mother’s discretion to determine the level of



2
  We do not address the third McCune Factor regarding the Child’s best interests because Mother does
not dispute that it is in the Child’s best interests to have a relationship and spend time with Grandparents.
Rather, it is Mother’s position that she—not Grandparents—has the constitutional right to establish the
parameters of the visitation.

                                                     16
Grandparents’ visitation in accordance with her parental rights and the Child’s best

interests is restored.

                                    CONCLUSION

       Based on the foregoing, we conclude that the trial court clearly erred by awarding

visitation to Grandparents.

       Reversed.

MAY, J. concurs

VAIDIK, C. J. dissents with separate opinion




                                           17
_______________________________________________________
                                   IN THE
                COURT OF APPEALS OF INDIANA



IN RE: THE GRANDPARENT VISITATION )
OF C.S.N.:                        )
                                  )
BROOKE NEUHOFF,                   )
                                  )
      Appellant-Respondent,       )
                                  )
            vs.                   )         No. 19A05-1311-MI-542
                                  )
SCOTT A. UBELHOR and              )
ANGELA S. UBELHOR,                )
                                  )
      Appellees-Petitioners.      )


VAIDIK, Chief Judge, dissenting.




                                     18
       The majority concludes that the trial court erred by awarding visitation to Scott and

Angela Ubelhor (“Grandparents”).         Because I believe the trial court did not err, I

respectfully dissent.

       Justin Ubelhor, Grandparents’ son, committed suicide in 2010. Less than two

months later, Brooke Neuhoff (“Mother”) gave birth to their son, C.N. For nearly three

years after C.N. was born, C.N. and Mother enjoyed, by all accounts, a healthy and loving

relationship with Grandparents. Grandparents were present at C.N.’s birth and baptism.

They attended C.N.’s birthday parties and spent time with C.N. during the holidays and at

other family celebrations. And every Sunday, Mother would bring C.N. to Grandparents’

home, where he would spend the day with Grandparents.

       Things began to change in January 2013, when Mother’s friend told Grandparents

that Mother intended to terminate their relationship with C.N. because they were “low-life

people[],” “bad influences,” and “[didn’t] deserve to be around [C.N.].” Tr. p. 16. Mother

later denied saying such things. In February, Grandparents filed a petition for grandparent

visitation. Appellant’s App. p. 11-12.

       For three weeks after Grandparents filed their petition, Mother continued to bring

C.N. to Grandparents’ home for Sunday visits. But when Mother suddenly cut off all

contact between Grandparents and C.N. in March 2013, Grandparents filed an emergency

petition for visitation. Id. at 13-14. The trial court denied the emergency request and set

the matter for a hearing in August 2013.



                                             19
       At the hearing, Grandmother described the relationship between C.N. and

Grandparents:

       It was amazing. We got to see [C.N.] every weekend. Sometimes we would
       actually see him more than one day. Sometimes, if we would get lucky, we’d
       have him Friday, Saturday, and Sunday. If he would get sick, there would be
       times that my daughter or I stayed home with him because [C.N.’s maternal
       grandmother] had to work and [Mother] had school. It was an amazing . . . I
       mean, every weekend we had this little boy.


Tr. p. 12-13. When C.N. visited, Grandparents would make his favorite breakfast, watch

movies, play with blocks and puzzles, and play outdoors on the swing set. Id. at. 18.

Grandmother described C.N. as a loving and affectionate “papa’s boy” who always wanted

his grandfather’s attention. Id. at 20.

       Mother testified that she stopped allowing Grandparents to visit with C.N. because

he acted out after a visit with them in March 2013. Id. at 67. She also testified that C.N.

had four accidents at day care following his last visit with Grandparents, and after she

picked him up from day care, Mother noticed three bruises on his back. Id. at 51-52, 68.

Mother admitted that she did not know the source of the bruises and never asked

Grandparents or C.N.’s day-care provider about them. Id. at 53, 75. Mother also noted

other concerns, including Grandfather’s two criminal convictions from twelve years earlier

and both Grandparents’ use of prescribed medications; however, Mother acknowledged

that she knew these things before C.N.’s birth and nonetheless fostered C.N.’s relationship

with Grandparents. Id. at 70-74. When asked what visitation she would allow in the future,




                                            20
Mother said Grandparents could have supervised visitation with C.N. once a month, for

four to six hours.

       Mother’s therapist also testified. She had consulted the guardian ad litem (GAL)

assigned to the case, and neither had concerns about Grandparents spending time with C.N.

Both recommended that Grandparents be granted visitation. Id. at 129-30.

       The trial court ruled in Grandparents’ favor, and Mother appealed. On appeal, we

remanded for the trial court to enter the required findings and conclusions. On remand, the

trial court articulated its reasoning for granting Grandparents visitation with C.N. The

court discussed C.N.’s relationship with Grandparents and Mother’s concerns about

Grandparents:

       [Grandparents] love [C.N.] very much. They are [C.N.’s] link to his father,
       and that is a big part of who [C.N.] is. [C.N.] has had a happy, healthy
       relationship with [Grandparents] during the past 2 years and 9 months.

                           *       *      *        *    *

       Prior to the filing of the Petition[,] [Mother] never complained of the manner
       in which [C.N.] was treated in [Grandparents’] home, except for the
       occasional sweets given to him. [C.N.] had never been injured. There was no
       physical discipline. [Mother’s] only complaint concerning [C.N.’s] care and
       safety was registered after the Petition had been filed, at which time [Mother]
       terminated [C.N.’s] relationship with [Grandparents].

Revised Order p. 5-6 (formatting altered). The court found that there was no evidence that

C.N. had been harmed while in Grandparents’ care:

       There is no evidence that [Grandparents] were responsible for [C.N.’s]
       unusual behavior on March 17, 2013, the potty accidents at day care, or the
       bruising discovered during the bath on March 18, 2013. The[se] events . . .
       were isolated in nature, when considered in the context of the positive and


                                              21
       flourishing relationship enjoyed by [C.N.] and [Grandparents] over the past
       2 years and 9 months.

                            *       *      *        *     *

       [Mother] did not discuss [C.N.’s] unusual conduct with [Grandparents] to
       determine if something had happened during visitation . . . that was
       responsible for the conduct. [Mother] assumed that something had happened
       and as a result terminated visitation. [Mother’s] decision was based, in part,
       on speculation.

Id. at 9 (emphasis added, formatting altered).

       The court also acknowleged that Mother was a fit parent but expressed concern

about whether she would allow C.N. to have a relationship with Grandparents absent a

court order. See id. at 10 (“[Mother] told the GAL that she prefers [Grandparents] not have

any contact with [C.N.] at this time.”); 10-11 (“There is no reason, based on the evidence

introduced at the trial of this cause, to believe that [Mother] will voluntarily reestablish the

grandparent-grandchild relationship without a court order.”). The court also noted that

although Mother expressed concern about C.N.’s safety with Grandparents, the GAL and

Mother’s therapist did not share these concerns; in fact, they recommended that C.N. spend

time with Grandparents. Id. at 11. Finally, the court concluded:

       [Mother’s] testimony of her concerns about [Grandparents] is in conflict with
       her actual behavior over the past two years and nine months while fostering
       and promoting [C.N.’s] relationship with [Grandparents]; the decline in her
       relationship with [Grandparents] provide[d] an excuse to stop the
       grandparent visitation; and, there was no effort on [Mother’s] part to discuss
       and resolve any of the purported concerns she now expresses at the time the
       concerns allegedly occurred.

       [Mother’s] termination of the flourishing and healthy relationship between
       [C.N.] and [Grandparents] may affect [C.N.’s] emotional development and

                                               22
       the bond established beginning with his birth [and continuing] to the date on
       which she terminated the visitation, especially in light of the
       recommendations made by the GAL and [Mother’s therapist]. [Mother’s]
       decision interrupted a routine [C.N.] enjoyed[,] which was not in his best
       interests.

Id. The court found that Grandparents had presented sufficient evidence to “overcome the

weight of [Mother’s] decision-making authority,” and had established that visitation was

in C.N.’s best interests. Id. at 12.

       Indiana’s Grandparent Visitation Act requires specific findings of fact and

conclusions. See Ind. Code § 31-17-5-6; In re Visitation of M.L.B., 983 N.E.2d 583, 585

(Ind. 2013). The reviewing court applies “the two-tiered Indiana Trial Rule 52 standard of

review”—we first determine whether the evidence supports the findings, and then whether

the findings support the judgment. M.L.B., 983 N.E.2d at 585 (citations omitted). “We set

aside findings of fact only if they are ‘clearly erroneous,’ deferring to the trial court’s

superior opportunity ‘to judge the credibility of the witnesses.’” Id. (citations omitted).

The trial court’s judgment is clearly erroneous when the findings do not support the

judgment, or “when the trial court applies the wrong legal standard to properly found

facts.” Id. (citations omitted).

       Four factors, called the McCune factors, guide trial courts in the grandparent-

visitation context. When determining whether to grant grandparent visitation, a trial court

must address the following:

       (1) a presumption that a fit parent’s decision about grandparent visitation is
       in the child’s best interests (thus placing the burden of proof on the
       petitioning grandparents);


                                            23
       (2) the “special weight” that must therefore be given to a fit parent’s decision
       regarding nonparental visitation (thus establishing a heightened standard of
       proof by which a grandparent must rebut the presumption);

       (3) “some weight” given to whether a parent has agreed to some visitation or
       denied it entirely (since a denial means the very existence of a child-
       grandparent relationship is at stake, while the question otherwise is
       merely how much visitation is appropriate); and

       (4) whether the petitioning grandparent has established that visitation is in
       the child’s best interests.

Id. at 586 (citing McCune v. Frey, 783 N.E.2d 752, 757-59 (Ind. Ct. App. 2003)).

       “The first three [McCune] factors implement the constitutionally protected right of

fit parents to make child rearing decisions, and reflect the significant burden of proof

grandparents must carry to override those decisions.” Id. There is no dispute that Mother

is a fit parent; thus, her decision regarding grandparent visitation is presumed to be in

C.N.’s best interests. The trial court acknowledged this presumption but found that

Grandparents had rebutted it, and I agree.

       It is well settled that a trial court is required to give special weight to a fit parent’s

decision regarding grandparent visitation. But this requirement does not mean that a trial

court must take at face value any explanation given by a parent. K.L. v. E.H., 6 N.E.3d

1021, 1032 (Ind. Ct. App. 2014) (citation omitted). “The trial court must exercise the same

duties it has in any other matter pending before it, namely, the duties of weighing the

evidence and judging witness credibility.” Id. “[I]t is the trial court’s prerogative to listen

to the evidence and determine whether a parent’s alleged justification for denying or

restricting visitation with grandparents holds water.” Id.

                                               24
       The trial court ultimately determined that Mother’s justification for denying

Grandparents visitation did not, in fact, hold water. The trial court’s lengthy findings,

summarized here, explain why this is so:

        By all accounts, C.N. and Grandparents enjoyed a healthy and happy
         relationship and an established a routine of visitation for nearly three
         years before Mother terminated visitation
        Mother disrupted this routine and threatened C.N.’s emotional health by
         cutting off all contact between C.N. and Grandparents
        Grandparents offer C.N. a link to his deceased father
        There was no evidence that Grandparents were responsible for C.N.’s
         change in behavior after a March 2013 visit
        Mother’s other concerns—such as Grandfather’s criminal convictions
         from twelve years ago and Grandparents’ authorized use of prescription
         medication—existed well before C.N.’s birth, and Mother fostered a
         relationship between C.N. and Grandparents despite this
        The GAL and Mother’s therapist had no concerns about C.N.’s safety in
         Grandparents’ care and recommended that Grandparents be granted
         visitation with C.N.

Citing the “amazing family relationship filled with love and affection” that C.N. enjoyed

with Grandparents before this litigation, the court also determined that visitation was in

C.N.’s best interests. Revised Order p. 3-4, 12. Notably, although Mother testified at trial

that she would be willing to allow visitation under limited circumstances, the trial court

found that “there [was] no reason . . . to believe that [Mother] will voluntarily reestablish

the grandparent-grandchild relationship without a court order.” Id. at 10-11. In light of

the foregoing evidence, and deferring to the trial court’s superior opportunity to judge the

credibility of the witnesses, I would find that the court did not abuse its discretion in

granting Grandparents’ petition.3


       3
         As our Supreme Court stated in M.L.B., the “Grandparent Visitation Act contemplates only
occasional, temporary visitation that does not substantially infringe on a parent’s fundamental right to

                                                  25
       Finally, the majority discusses Grandparents’ decision to file a petition for visitation

at length. Slip op. p. 12-14. The majority states that “by filing a lawsuit against Mother,

Grandparents contributed to the parties’ discord and did nothing to make Mother feel more

comfortable about leaving the child alone in their care.” Id. at 14. This sentiment gives

me pause. At the time they filed their petition, Grandparents had no legal right to spend

time with C.N., the only child of their deceased son. To Mother’s credit, she had previously

allowed Grandparents to spend time with C.N., but Mother’s relationship with

Grandparents had rapidly deteriorated in the months leading up to Grandparents’ filing.

Making matters worse, Grandparents heard that Mother intended to terminate their

relationship with C.N. A grandparent-visitation petition was Grandparents’ exclusive

means by which to safeguard their right to continue their relationship with their grandson.

The fact that Grandparents chose to take this action should not be held against them.

       For these reasons, I respectfully dissent and would affirm the trial court.




control the upbringing, education, and religious training of their children.” 983 N.E.2d at 586. The
visitation awarded in this case—two hours per week at first, and eight hours every other Sunday at most—
is of the type contemplated by the Act.

                                                  26